Citation Nr: 1214960	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  09-47 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to December 1976, August 1990 to August 1991, October 2001 to September 2002, and April 2003 to March 2007.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 letter the Veteran cancelled a scheduled hearing and requested 60 days to submit additional medical evidence.  Later that month the RO responded to the Veteran stating that he had been granted a 60-day extension to submit additional evidence and that the evidence should be received by the RO by June 28, 2011.  The RO received a private audiological opinion from the Veteran on June 23, 2011.  The Veteran's claim was then certified to the Board without RO consideration of this newly submitted evidence and issuance of a supplemental statement of the case (SSOC).  The Veteran did not respond to a February 2012 letter from the Board which informed him that he had the right to waive RO review of this evidence if he wished to do so.  Consequently the Veteran's appeal must be returned to the RO for review of this June 2011 audiological opinion and issuance of a supplemental statement of the case.  

The Veteran submitted additional evidence in August 2011 regarding his reported noise exposure during service.  The Veteran should be provided a new VA audiological examination which considers the newly submitted evidence.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA audiological examination.  The claims file should be provided to, and reviewed by, the examiner in conjunction with the examination.  The examiner should consider all of the evidence, including the June 2011 private audiologist letter as well as the flying history information supplied by the Veteran in August 2011.  The examiner should express an opinion as to whether the Veteran has tinnitus that is related to his military service.  A rationale for all opinions offered should be furnished. 

2.  Upon completion of the above requested development reconsider the Veteran's claim.  The Veteran and his representative should be provided an SSOC which includes review of all evidence received since the April 2010 SSOC and should be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


